By the Court.
The court rightly instructed the jury, that, to convict the defendant of keeping for sale the beer in question, the government must prove beyond a reasonable doubt that, at the time of the keeping for sale, it contained more than three per cent of alcohol, by volume, at sixty degrees Fahrenheit. Pub. Sts. e. 100, § 27.
There was evidence which justified the jury in finding this fact. The testimony of the chemist and state assayer, who analyzed the beer taken from the defendant’s stock, justified the finding that, at the time it was taken, it contained more than three per cent of alcohol, by volume, at sixty degrees Fahrenheit. It is objected that the testimony of the witness does not state that he analyzed it at sixty degrees. It appeared that the beer was delivered by the defendant to an officer for the purpose of having it analyzed, to ascertain if the defendant was violating the statute; and that the officer took it to the witness, who was a state assayer accustomed to analyze liquors, to see if the statute was violated. The jury might reasonably infer that he understood the purpose for which he was to analyze the beer; and that, in his testimony, he meant to be understood as saying that, under an analysis according to the statute, it contained three and fifty-eight hundredths per cent of alcohol.
The case was properly submitted to the jury.

Exceptions overruled.